Los' hechos están expresados en la opinión.
El Juez Asociado Sb. Wole,
emitió la- opinión del tribunal.
• " Los peticionarios, todos médicos-cirujanos, solicitaron del demandado un certificado de incorporación, a ló qué él se negó. *601Los'peticionarios han presentado una solicitud a esta corte para que expida nn auto de mandamus, y de acuerdo con el artículo 69 de nuestro reglamento, han expresado las ra-zones que tienen para hacer la solicitud originalmente ante esta corte. Después de haber expresado que el demandado es uno de los principales funcionários del Gobierno, y la im-portancia que tiene para los peticionarios el ser prontamente incorporados para llevar a cabo los -fines de su proyectada incorporación, alegan que esta corte está próxima a entrar en su período de vacaciones, y que una apelación de una corte de distrito no podría ser oída antes de noviembre. Tenemos suficiente confianza en la habilidad del abogado de los peti-cionarios para creer que él sabría, por ejemplo, cómo pro-teger a los pretendidos incorporad'ores en su deseo de adqui-rir. terrenos a los fines que se proponen. Fuera de .eso no hay nada en las razones dadas para acudir a esta corte que no sería igualmente cierto de cualquiera otra organización .semejante que se proyectara. La Corte de Distrito de San Juan, donde reside el demandado, es hábil a este fin. Si la cuestión legal envuelta es de importancia, no es una que esta corte desearía resolver en los diez días que quedan de sesión, suponiendo que una vista no se llevara parte de ese tiempo. El caso debe ser. iniciado en una corte inferior y los puntos a debatir allí definidos, para que así podamos tener todo el beneficio de nuestra verdadera función de corte de apelación. No hay ningún caso que: envuelva prima facie la violación de un deber público que no tenga importancia para la persona que se cree perjudicada. No vemos razón alguna para ejer-citar nuestra jurisdicción original en este caso, y el auto debe ser denegado.

Denegada la solicitud.

Jueces concurrentes : Sres. Asociados del Toro, Aldrey y Hutchison. • . . - ■ ■
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.■ '